PER CURIAM.
Jennifer Furlong challenges the 39-month sentence the district court1 imposed after she pleaded guilty to three counts of access-device fraud, in violation of 18 U.S.C. § 1029(a)(2), and three counts of identity theft, in violation of 18 U.S.C. § 1028A. Her counsel has moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), challenging the reasonableness of the sentence.
We conclude that the district court committed no procedural error and imposed a substantively reasonable sentence. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007) (in reviewing sentence, appellate court first ensures that district court committed no significant procedural error, then considers substantive reasonableness of sentence under abuse-of-discretion standard; if sentence is within applicable Guidelines range, appellate court may apply presumption of reasonableness); United States v. Haack, 403 F.3d 997, 1004 (8th Cir.2005) (describing abuse of discretion).
Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we have found no non-frivolous issues. Accordingly, we grant counsel’s motion to withdraw, and we affirm.

. The Honorable Nanette K. Laughrey, United States District Judge for the Western District of Missouri.